Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/29/2022 has been entered.

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a dielectric layer having a single continuous surface in contact with the entire second surface of the source/drain feature; the sidewall of the semiconductor layer is in contact with the sidewall of the source/drain feature, and the second surface of the semiconductor layer is co-planar with the second surface of the source/drain feature . 

Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second gate dielectric layer has a first surface that is co-planar with the first surface of the first gate dielectric layer; and a first dielectric layer disposed in the second region of the semiconductor device structure, the first dielectric layer is in contact with the second surface of the second source/drain feature, the second surface of the second source/drain feature is below the first surface of the second gate dielectric layer, and the second surface of the first source/drain feature is above the first surface of the first gate dielectric layer”. 

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first trench extending a first depth into the
substrate; the second trench extending a second depth into the substrate, and the first depth is greater than the second depth; removing a portion of the substrate until the second epitaxial layer in the second trench and the sacrificial layer in the first trench are exposed; removing the second epitaxial layer, at least a portion of the substrate, and a portion of the second source/drain feature in the second region so that a bottom surface of the substrate in the second region and a bottom surface of the second source/drain feature are co-planar, the bottom surface of the second source/drain feature is at a first level and a bottom surface of the sacrificial layer is at a second level, and the first level is different than the second level”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826